Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant’s arguments, see amendment filed on July 19, 2022, with respect to the objection to the abstract of the disclosure have been fully considered and are persuasive.  The objection of the abstract has been withdrawn in view of the argument presented by the Applicant(s). Claims 1-19 are pending in the application.
Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-19: Puri (U.S. Patent No. 7,747,070, hereon Puri) discloses a method of executing a conventional neural network by at least one processor (graphics processing unit). The network is then trained through a series of forward and backward passes (see Puri, Abstract). The method allows to compute error over the expected output, then it determines the gradient of the error function. The method further allows the modification of convolutional kernel matrices and bias matrices according to the gradient and wait for the next sample arrival (see Puri, Fig. 5). 
Whereas unlike Puri, the instant application (see claims 1, 10 and 19) “selecting, based on the selected output spatial position, a non-zero input element of an input matrix data element, the input matrix representing one or more input channels of the convolution layer; c. producing, based on the selected output spatial position, a vector of kernel elements from a kernel matrix data element, the kernel matrix representing one or more kernel channels of the convolution layer; d. performing a vectoral multiplication operation, having as inputs the selected non-zero input element and the produced vector of kernel elements, and accumulating a product of the vectoral multiplication in a vector register of the processor; e. repeating operations c and d with subsequent non-zero input elements and corresponding vectors of kernel elements so as to obtain an outcome of the convolution corresponding to the selected output spatial position; and f. repeating operations a through e with subsequent selection of output spatial positions, so as to obtain an outcome of the convolution layer”, in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on claims 1 and 10 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857